EXHIBIT 10.87

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made on this 8th day of
September, 2005, by and between USEC Inc., a Delaware corporation, (“USEC”) and
Mr. James F. McDonnell (the “Consultant”).

WHEREAS, the Consultant is able and willing to provide certain consulting
services to USEC;

WHEREAS, USEC desires to receive such consulting services;

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the sufficiency of which is hereby acknowledged by the parties, USEC and the
Consultant do mutually agree as follows:

ARTICLE 1 — TERM

The term of this Agreement shall be for a period of one (1) year commencing on
September 24, 2005 (the “Effective Date”) and ending on September 23, 2006,
unless sooner terminated pursuant to the terms hereof (the “Term”).

ARTICLE 2 — SCOPE AND COMPENSATION

(a) During the Term, the Consultant shall provide strategic planning guidance to
USEC relating to USEC’s uranium enrichment activities and other activities as
may be requested from time to time by USEC. In accordance with applicable laws
and regulations, USEC at its expense shall continue to maintain Consultant’s
current DOE “Q” clearance during the term of this Agreement.

(b) During the Term, USEC shall pay the Consultant a retainer fee of one
thousand dollars ($1,000) per month for a total of twelve thousand dollars
($12,000.00) (the “Retainer Fee”). In addition to the Retainer Fee, USEC shall
pay the Consultant at a rate of two hundred dollars ($200) per hour for time
actually spent by the Consultant in rendering such services as are specifically
requested by USEC’s Chief Executive Officer, President, or any Senior Vice
President. The rate includes all taxes, costs, and expenses for rendering such
services. In no event will the total amount paid by USEC to Consultant under
this Agreement exceed $25,000 in the aggregate without the prior written consent
of USEC.

(c) The retainer fee will be paid on the 5th of each month. Payments for fees
and expenses shall be made once monthly within thirty (30) days of the receipt
of an invoice from the Consultant specifying (i) the number of hours worked
during the month being invoiced, and (ii) a short description of the services
performed. All invoices shall be mailed to the address designated as account
payable in Article 14.

ARTICLE 3 — WARRANTY

The Consultant shall be responsible for the professional quality of all
services. The Consultant shall expend its best professional efforts to perform
the services with all due diligence, economy and efficiency.

ARTICLE 4 — STATUS OF CONSULTANT

In the performance of the services, the Consultant shall act solely as an
independent contractor, and nothing herein contained or implied shall at any
time be so construed as to create the relationship of employer and employee,
partnership, principal and agent, or joint venture between USEC and the
Consultant.

ARTICLE 5 — USEC PROPRIETARY INFORMATION

The Consultant shall treat all information developed by or communicated to the
Consultant in the performance of the services (“USEC Proprietary Information”),
including but not limited to the contents of this Agreement, as USEC’s
proprietary and confidential information. Absent USEC’s prior written consent,
the Consultant shall not make any oral or written disclosure of any USEC
Proprietary Information either during or after the Term to any persons other
than persons, including employees of USEC and its subsidiaries and affiliates,
who may be designated by USEC to work with the Consultant. This restriction does
not apply to information (i) which is in the public domain as of the date of
this Agreement or (ii) which enters the public domain thereafter other than
through the act or omission of the Consultant.

The Consultant shall indemnify and hold USEC harmless from any and all
liabilities, claims, demands, actions, costs, damages and any expenses relating
thereto (including but not limited to reasonable attorney’s fees) arising from
any non-authorized disclosure by the Consultant of USEC Proprietary Information.

This Article 5 shall continue to apply after the expiration or termination of
this Agreement.

ARTICLE 6 – TITLE

All documents, drawings, designs, specifications, notebooks, tracings,
photographs, negatives, reports, findings, recommendations, data and memoranda
of every description, arising out of and relating to the services are (and shall
continue to be after the expiration of this Agreement) the property of USEC or
its assigns, and USEC shall have the exclusive rights to use, copyright and/or
publish such material. It is understood and the Consultant agrees that the use
of these materials in any manner by USEC or its affiliates or assigns shall not
result in any additional claim for compensation by the Consultant.

ARTICLE 7 — CONFLICT OF INTEREST

By entering into this Agreement with USEC, the Consultant represents that she
presently has no conflicting interests, agreements or obligations with any other
party. The Consultant shall promptly notify USEC in writing if a change in
circumstances creates, or appears likely to create, a conflict with the
Consultant’s obligations hereunder or an appearance that such a conflict exists.

ARTICLE 8 — LIMITATION OF LIABILITY

The Consultant hereby releases USEC from any and all liability for damage to
property or loss thereof, personal injury or death during the Term (and any
extensions thereof) or thereafter, sustained by the Consultant as a result of
performing the services under this Agreement or arising out of the performance
of such services; provided, however, that the foregoing release shall not apply
to the extent such damage, loss, injury or death is caused by or results from
the gross negligence of USEC, its agents or employees.

Neither party shall be liable to the other party for any incidental,
consequential, special, exemplary, penal, indirect or punitive damages of any
nature arising out of or relating to the performance or breach of this
Agreement.

ARTICLE 9 — TAXES

All taxes applicable to any amounts paid by USEC to the Consultant under this
Agreement shall be the Consultant’s liability and USEC shall not withhold nor
pay any amounts for any taxes or governmental charges. Upon request by USEC, the
Consultant shall provide documentation evidencing compliance with all applicable
tax laws in regard to amounts received under this Agreement.

ARTICLE 10 — COMPLIANCE WITH APPLICABLE LAW

The Consultant shall at its own expense comply with all applicable federal,
state and local laws, rules, regulations, codes and standards in providing the
services under this Agreement.

ARTICLE 11 — TERMINATION

(a) USEC has the right to terminate this Agreement (i) if Consultant has not
executed or has revoked a Severance and General Release Agreement with USEC;
(ii) for cause at any time by giving the Consultant a written notice; or
(iii) for any reason or for no reason by giving the Consultant a fourteen
(14) day prior written notice of such termination. In such event, all the
services being performed under this Agreement shall automatically terminate as
of the effective date of termination indicated in USEC’s notice, and USEC shall
have no liability or obligation for any performance by the Consultant after the
Consultant received or should have received such notice; provided, however, in
the event USEC terminates this Agreement pursuant to sub-part (iii) of the
previous sentence, USEC shall pay the Consultant the unpaid portion of the
Retainer Fee.

(b) The Consultant has the right to terminate this Agreement for any reason or
for no reason by giving USEC a fourteen (14) day prior written notice of such
termination. In such event, USEC shall have no liability or obligation for any
performance by the Consultant after USEC received or should have received such
notice and the Consultant shall waive its right to receive the unpaid portion of
the Retainer Fee.

ARTICLE 12 — ASSIGNMENTS AND SUB-CONTRACTS

The Consultant may not assign this Agreement. The rights and obligations of the
Consultant under this Agreement are personal to the Consultant and may not be
delegated or subcontracted to any other entity, without the prior written
consent of USEC. USEC shall have the right to assign this Agreement including
all rights, benefits and obligations hereunder to its parent company, affiliates
or subsidiaries without the Consultant’s consent.

ARTICLE 13 — NO AUTHORITY

The Consultant does not have any authority whatsoever, express or implied, to
commit USEC (i) to perform in any manner for any third party or (ii) to pay
money for services or material to any third party.

ARTICLE 14 – NOTICES

Any notices or invoices required or permitted by this Agreement shall be in
writing and shall be effective as received at the following addresses:

If to USEC

ATTN: John Frost

USEC Inc.

6903 Rockledge Drive

Bethesda, MD 20817-1818

If to the Consultant

James F. McDonnell

8891 McNair Drive

Alexandria, VA 22309

ARTICLE 15 — MISCELLANEOUS

(a) This Agreement is to be governed by the laws of the state of Maryland. In
any judicial action relating to this Agreement, each party consents and submits
to (and waives any objection to) the personal and subject matter jurisdiction of
and venue in the federal court located in the state of Maryland (or, in case the
federal court does not have jurisdiction, the state courts located in the state
of Maryland).

(b) Subject to applicable law, the Consultant shall not issue any press release
or make any public statement regarding this Agreement or performance hereunder
without the prior written approval of USEC.

(c) If any provision of this Agreement is held invalid by a court of competent
jurisdiction, such provision shall be severed from this Agreement and, to the
extent possible, this Agreement shall continue without effect to the remaining
provisions.

(d) This Agreement shall inure to the benefit of the parties and their
respective successors and permitted assigns.

(e) The whole and entire agreement of the parties with respect to the subject
matter hereof is set forth in this Agreement. The parties are not bound by any
agreements, understandings or conditions otherwise than as expressly set forth
herein.

(f) This Agreement may not be changed or modified in any manner except by a
writing mutually signed by the parties or their respective successors and
permitted assigns.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above with the intent to be legally bound thereby.

     
USEC Inc.
  /s/ James F. McDonnell
 
   
By: /s/ Lance Wright
  James F. McDonnell


 
 

 
   
Name: Lance Wright
 

 
 

 
   
Title: SVP, Human Resources &
 

 
 

Administration
 

 
 

 
   

